DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Il’ichev (US 6,911,664).

Referred to claims 1, 13 and 18, Il’ichev discloses a device comprising:
a first layer (fig. 4A, substrate 70 with circuit 80) to generate a magnetic field (fig. 4A, flux 410; 14:15-30, circuit 80 generates flux 410), the first layer comprising a material exhibiting superconductivity (6:50-63, patterned superconducting material on substrate 70) in a cryogenic temperature range (6:31-40, lower than 1K temperature); and
a qubit (fig. 4A, qubit 50; 7:2-4, superconducting qubit) of a quantum processor chip (fig. 4A, substrate 40 of chip 400), wherein the first layer is to magnetically interact (fig. 4A, flux 410) with the qubit such that a first magnetic flux of the first layer (14:15-30, circuit 80 generates flux 410 affects qubit 50; 12:58-65, circuit 80 includes resonance circuit) causes a first change (14:15-30, circuit 80 entangling qubit 50) in a first resonance frequency (13:12-34, resonance response curve) of the qubit by a first frequency shift value (13:12-34, resonance frequency w0).

As to claims 8 and 15, Il’ichev discloses the device of claim 1, wherein the first layer produces the first magnetic flux while operating in a range of temperatures between 20 Kelvin and 0.01 Kelvin, inclusive of both ends of the range (6:31-40, 1K temperature).

As to claims 9, 14 and 19, Il’ichev discloses the device of claim 1, comprising a second layer (fig. 4A, substrate 70 with a second circuit 80) to generate a magnetic field (fig. 4A, a second flux 410; 14:15-30, the second circuit 80 generates the second flux 410), the second layer comprising a material exhibiting superconductivity (6:50-63, superconducting material on substrate 70) in a cryogenic temperature range (6:31-40, 1K temperature).

As to claims 10, 16 and 20, Il’ichev discloses the device of claim 1, comprising a magnetic element (7:22-35, SQUID; 10:40-44, ferromagnetic structure) disposed on a surface of a chip (fig. 4A, substrate 40), wherein the first layer is formed on an opposite surface of the chip (fig. 4A, DC-SQUID 80 to substrate 40).

As to claim 11, Il’ichev discloses the device of claim 1, wherein the qubit is formed on a first surface (fig. 4A, qubit material 50) of the quantum processor chip; and wherein the first layer is formed on an opposite surface of the quantum processor chip (fig. 4A, qubit layer 50 is opposite to substrate 70).

As to claims 12 and 17, Il’ichev discloses the device of claim 1, comprising a magnetic element (7:22-35, SQUID; 10:40-44, ferromagnetic structure) to apply a magnetic field (fig. 4A, flux 410) to the first layer, the magnetic element disposed on a first chip (fig. 4A, substrate 70); and wherein the first layer is on a second chip (fig. 4A, substrate 40).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The claim feature of heating element to heat portion of the superconductivity layer together with a magnetic element that applies a magnetic field to the layer. The cited prior art lightly mentioned on the temperature effect in col.9, but does not have the specific elements as claimed.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Il’ichev does not disclose a magnetic flux causes a change in a first resonance frequency by a first frequency shift value as claimed (pp.8-9).
Il’ichev discloses flux 410 generated by circuit 80 to affect structure 50, i.e. entangled. The flux is also controlled via aperture 201 for different qubit resonance frequency of layer 50 (14:15-30). Also, in fig. 4B, the current-carrying loop 420 inductively coupled to resonance circuit 80 changes inductance of circuit 10; thus the resonance frequency changed. The change is detectable by circuit 80 (14:40-44). Il’ichev discloses the resonance frequency w0 has resonance response curve with resonance circuit 10 (fig. 3B; 13:12-17). Such resonance response curve has different resonance frequency shifts.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182